DETAILED ACTION
This is a Non Final office action on the merits in application number 15/481,399. This action is in response to Applicant’s Amendments and Arguments dated 6/4/2021. No claims were amended. Claims 4-6, 12-13, and 20 were previously cancelled.  Claims 1-3, 7-11, and 14-19 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 9, bottom, and page 10, top, that Rehman does not teach wherein the database uses a first time stamp data and a second time stamp data to calculate a dwell time of the item at the location and assess a flow of the item over time in Claim 1. While Examiner is not asserting Rehman against this element and is asserting Wang, Applicant’s arguments, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, as discussed in the 35 USC 103 rejection, infra, a new ground of rejection is made in view of Rehman in view of Jones in view of U.S Publication 2008/0001751 (Gieseke at. al.).

infra) the Office asserts: “While Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria”), Rehman does not specifically teach wherein the database is configured to implement a user defined time rule…  Jones teaches an inventory system that uses RFID tags. Jones teaches ([0015] “one could then query for all the other RFID tags that have a not-loose attribute and that also have a first-seen time-stamp that is similar (or sufficiently similar per some predetermined threshold or measure) to a particular not-loose RFID tag to potentially identify a group of items”). (Examiner emphasis).  The Office is, in fact, asserting that Jones, not Rehman, teaches this element.

Applicant further asserts on page 10, bottom, that the passage **from Jones** that the Office asserts against this element “is entirely dissimilar to the noted claim limitations in claim 1”.  Examiner respectfully disagrees with Applicant’s position.  Applicant claims wherein the database is configured to implement a user defined time rule so that a scanned RFID location tag is associated with a corresponding scanned RFID asset tag to determine location of an item when the first time stamp data and the second time stamp data are both scanned within a set time frame, the set time frame comprising a time tolerance in which the RFID location tag and the RFID asset tag must be scanned.  Examiner is interpreting Applicant’s user defined time rule and within a set time to mean that if scan times are close enough together then the objects are more likely than not to be physically located near each other.  As discussed in the Office action dated 4/5/21 and in the 35 USC 103 rejection, infra, Jones teaches ([0015] “a first-seen time-stamp that is similar (or sufficiently similar per some predetermined threshold or measure)”. The Office asserts that this portion of Jones teaches an example of a user defined time rule, specifically one containing a time tolerance.  Jones teaches a rule to determine a “time” and “similar” times, with “similar” as further limited by “sufficiently” and “per some predetermined threshold or measure” which is equivalent to a time and a defined tolerance around that time. Examiner is asserting that Jones teaches a rule that combines items with sufficiently (within a threshold) similar timestamps and considers the items to be members of a group because of the sufficiently similar timestamps. Examiner holds that this rule is functionally equivalent to the rule recited by applicant.  If Jones has also found another use for this rule this information does not negate its teaching of Applicant’s claim element.  Examiner notes that MPEP 2145(III) states: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a time rule estimation as taught by Jones in the RFID inventory tracking system taught by Rehman to predictably improve time efficiency by not having to get individual scans”.  

The Office has carefully considered Applicant’s arguments and finds the first argument persuasive but does not find the second two to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0224867 to Samuelson Rehman (Rehman) in view of U.S. Patent Publication 2014/0266618 to Nicholaus A. Jones et. al. (Jones) and further in view of U.S. Patent Publication 2008/0001751 to Eric J. Gieseke  et. al. (Gieseke). 

Regarding Claim 1:
Rehman teaches an inventory system that uses at least two passive RFID tags, at least one on a Location and at least one on an Asset, a Mobile RFID reader and a computer system to determine the asset’s location and continuously update an inventory.  Rehman teaches:  (Currently Amended) A system for tracking an item comprising: one or more passive radio frequency identification("RFID") asset tags encoded with information identifying the item tagged with a passive RFID asset tag; ([0077] “passive ID tag 680”). See also Fig. 6.

one or more passive RFID locations tags encoded with information identifying placement location of a passive RFID location tag; ([0075] “passive RFID tag 630”). See also Fig. 6.

at least one reader that emits a radio frequency signal to scan and receive data stored on the passive RFID location tag and passive RFID asset tag; ([0080] “mobile…reader 675”) See also Fig. 6.

and a server that receives and stores data transmitted from the reader to a database; wherein the database stores the transmitted data of the passive RFID location tag and the RFID asset tag to determine a location of the item.  ([0091] “system 100”) also see at least ([0092] “two or more passive RFID tags whose location is known may be used to triangulate or determine the location of an object using system 100 based on movement of reader 300”).

wherein the reader transmits a first time stamp data corresponding to a scanning of the RFID location tag and a second time stamp data corresponding to a scanning of the RFID asset tag to a server and a database.  ([0085] “timestamp” and [0091] “at a different time”).

While Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria”), Rehman does not specifically teach wherein the database is configured to implement a user defined time rule so that a scanned RFID location tag is associated with a corresponding SMRH:481796697.2 -- 24 -- 12TX-252706P A T E N TDocket 12TX-252706 scanned RFID asset tag to determine location of an item when the first time stamp data and the second time stamp data are both scanned within a set time frame, the set time frame comprising a time tolerance in which the RFID location taq and the RFID asset tag must be scanned. Jones teaches an inventory system that uses RFID tags. Jones teaches ([0015] “one could then query for all the other RFID tags that have a not-loose attribute and that also have a first-seen time-stamp that is similar (or sufficiently similar per some predetermined threshold or measure) to a particular not-loose RFID tag to potentially identify a group of items”).  Examiner is interpreting Applicant’s user defined time rule and a set time frame to mean that if scan times are close enough together then the objects are more likely than not to be physically located near each other. For further clarification: the Office is asserting Jones to teach an example of a user defined time rule, specifically one containing a time tolerance.  Jones teaches a rule to determine a “time” and “similar” times, with “similar” as further limited by “sufficiently” and “per some predetermined threshold or measure” which is equivalent to a time and a defined tolerance around that time. While Jones has found another use for this rule, the Office is asserting that Jones teaches the functionality of a user defined time tolerance rule. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a time rule 

While Rehman teaches wherein the database uses a first time stamp data and a second time stamp data ([0085] “timestamp” and [0091] “at a different time”) and Rehman also teaches ([0086] “system 100 may determine discrepancies, inconsistencies, and/or conflicts between the currently determined location of an object and the previously recorded location of the object”), Rehman does not specifically teach: calculate a dwell time of the item at the location and assess a flow of the item over time. Examiner is interpreting uses a first time stamp data and a second time stamp data to mean that the combination of the two timestamps is one data point (a particular asset is in a particular location) and it is necessary to compare the data point with other sets of data points previously stored to calculate a dwell time (of the asset).  Gieseke teaches an RFID enterprise server that tracks items and calculates dwell time among other analysis. Gieseke teaches calculate a dwell time of the item at the location ([0207] “dwell time…compute” and assess a flow of the item over time: ([0410] “may be used to track how assets flow within a system”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the timestamps taught by Rehman to measure the time between the timestamps, as taught by Gieseke, to calculate a dwell time at a particular location and to use the various dwell times at various locations to understand the spatial and temporal movement of an object due to predictably improved tracking capability.



Regarding Claim 2:
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the reader is placed on at least one of a person, forklift, personnel lift, and cart operating within a warehouse or other facility or building.  ([0085] “reader 675 may be mounted to a vehicle, such as a forklift”).

Regarding Claim 3:
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the passive RFID location tag is placed throughout an area to create a digital map of the enclosed area. ([0075] “on support post 605 is placed a passive RFID tag 630. On support post 610 is placed a passive RFID tag 635…” and [0078] “information specifying topology of the warehouse shelf”).

Claims 4-6 were previously cancelled.

Regarding Claim 7:
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 1. Rehman also teaches: (Previously Presented) The system of claim 1, wherein the reader further transmits its identification information to the server and the database each time the reader transmits data to the server and database.   ([0084] “system 100 determines the location of the box in real-time, providing updates, notifications, alerts, and the like”).  

Regarding Claim 8:
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the passive RFID location tags are affixed to at least one of walls, shelves, rows, columns, floors, doorways, choke points, and pathways.  ([0075] “on support post 605 is placed a passive RFID tag 630. On support post 610 is placed a passive RFID tag 635…”).

Regarding Claims 9 and 18:
Rehman teaches an inventory system that uses at least two passive RFID tags, at least one on a Location and at least one on an Asset, a Mobile RFID reader and a computer system to determine the asset’s location and continuously update an inventory.  Rehman teaches:  (Currently Amended) A method for tracking an item comprising: placing one or more passive RFID asset tags on items to be located and tracked; ([0077] “passive ID tag 680”). See also Fig. 6.
placing one or more passive RFID location tags in locations that store the items; ([0075] “passive RFID tag 630”). See also Fig. 6.

emitting an interrogation signal from a reader to scan the passive RFID asset tags and the passive RFID location tags; ([0080] “mobile…reader 675”) See also Fig. 6.

and transmitting information stored on the passive RFID asset tags and the passive RFID location tags from the reader to a server and a database; wherein the database processes information stored on the passive RFID location tag and the RFID asset tag to determine a location of the item based on time and date of the scanning of the passive RFID asset tags and the passive RFID location tags.  ([0091] “system 100”) also see at least ([0092] “two or more passive RFID tags whose location is known may be used to triangulate or determine the location of an object using system 100 based on movement of reader 300” and also see [0085] “timestamp” and [0091] “at a different time”).

While Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria”), Rehman does not specifically teach wherein the database is configured to implement a user defined time rule so that a scanned RFID asset tag is associated with a corresponding SMRH:481796697.2 -- 24 -- 12TX-252706P A T E N TDocket 12TX-252706 scanned RFID location tag to determine location of an item when the first time stamp data and the second time stamp data are both scanned within a set time frame, the set time frame comprising a time tolerance in which the RFID location taq and the RFID asset tag must be scanned. Jones teaches an inventory system that uses RFID tags. Jones teaches ([0015] “one could then query for all the other RFID tags that have a not-loose attribute and that also have a first-seen time-stamp that is similar (or sufficiently similar per some predetermined threshold or measure) to a particular not-loose RFID tag to potentially identify a group of items”).  Examiner is interpreting Applicant’s user defined time rule and a set time frame to mean that if scan times are close enough together then the objects are more likely than not to be physically located near each other. For further clarification: the Office is asserting Jones to teach an example of a user defined time rule, specifically one containing a time tolerance.  Jones teaches a rule to determine a “time” and “similar” times, with “similar” as further limited by “sufficiently” and “per some predetermined threshold or measure” which is equivalent to a time and a defined tolerance around that time. While Jones has found another use for this rule, the Office is asserting that Jones teaches the 

While Rehman teaches wherein the database uses a first time stamp data and a second time stamp data ([0085] “timestamp” and [0091] “at a different time”) and Rehman also teaches ([0086] “system 100 may determine discrepancies, inconsistencies, and/or conflicts between the currently determined location of an object and the previously recorded location of the object”), Rehman does not specifically teach: calculate a dwell time of the item at the location and assess a flow of the item over time. Examiner is interpreting uses a first time stamp data and a second time stamp data to mean that the combination of the two timestamps is one data point (a particular asset is in a particular location) and it is necessary to compare the data point with other sets of data points previously stored to calculate a dwell time (of the asset).  Gieseke teaches an RFID enterprise server that tracks items and calculates dwell time among other analysis. Gieseke teaches calculate a dwell time of the item at the location ([0207] “dwell time…compute” and assess a flow of the item over time: ([0410] “may be used to track how assets flow within a system”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the timestamps taught by Rehman to measure the time between the timestamps, as taught by Gieseke, to calculate a dwell time at a particular location and to use the various dwell times at various locations to understand the spatial and temporal movement of an object due to predictably improved tracking capability.

Regarding Claim 10:
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 9. Rehman also teaches: (Original) The method of claim 9, wherein the passive RFID asset tags are programmed to store information identifying the item that is tagged. ([0003] “for the purpose of identification”). SMRH:481796697.2 -- 25 -- 12TX-252706 

Regarding Claim 11:
P A T E N T Docket 12TX-252706  	Rehman in view of Jones and Gieseke teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Original) The method of claim 10, wherein the passive RFID location tag is programmed to store location information to identify a location of the item stored in that area.  ([0009] “The location of the first passive tag is mapped to an identifier associated with the first passive tag”).

Claims 12-13 were previously cancelled.

Regarding Claim 14:
Rehman in view of Jones and Gieseke teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Previously Presented) The method of claim 10, wherein the database is configured to implement another user-defined rule not associated with time stamp data when the first time stamp data and the second time stamp data are not within a specified time frame.  ([0058] “rules” and at least [0062] “predefined criteria”).


Regarding Claim 15:
Rehman in view of Jones and Gieseke teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Previously Presented) The method of claim 10, further comprising providing continuous location and tracking of the item in tabular or graphical representations on a computing device based on information transmitted from the passive RFID asset tag, passive RFID location tag, and date and time stamp transmitted from the reader. ([0084] “system 100 determines the location of the box in real-time, providing updates, notifications, alerts, and the like”).  
SMRH:481796697.2 -- 26 -- 12TX-252706 P A T E N T 
Regarding Claim 19:Docket 12TX-252706  
Rehman in view of Jones and Gieseke teaches all the limitations of Claim 18. Rehman also teaches: (Original) The method of claim 18, further comprising sending an alert to a computer device when the item is in violation of any one of the set of user based rules.  ([0084] “alerts”).

Claim 20 was previously cancelled.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0224867 to Samuelson Rehman (Rehman) in view of U.S. Patent Publication 2014/0266618 to Nicholaus A. Jones et. al. (Jones) in view of U.S. Patent Publication 2008/0001751 to Eric J. Gieseke  et. al. (Gieseke) and further in view of U.S. Patent Publication 2013/0314210 to Bernd Schoner et. al. (Schoner).


Regarding Claim 16:
Rehman in view of Jones and Gieseke teaches all the limitations of Claims 9 and 10. Rehman does not teach: The method of claim 10, further comprising creating a set of user based rules to establish boundaries determining areas where the item may enter and areas where the item is prohibited from entering. Schoner teaches an inventory tracking system using RFID and teaches in [0061] use of “geo-fencing”.  Rehman teaches obtaining real-time location information of assets [0084] and use of rules [0058].   It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to limit Rehman’s system with rules relating to the movement of assets and would have achieved predictable results.

Regarding Claim 17:
Rehman in view of Jones and Gieseke teaches all of the elements of Claims 9 and 10. Rehman in view of Jones, Wang and Schoner teaches all the limitations of Claim 16. Rehman also teaches: The method of claim 16, further comprising sending an alert to a computer device when the item is in violation of any one of the set of user based rules.   ([0084] “alerts”).

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.  The following art is in addition to the previously recited art.

U.S. Patent Publication 2006/0022800 (Krishna) teaches time proximity and the assumption that items are close to one another if the scan times are close in time. See esp [0105].
U.S. Patent Publication 2010/0256948 (Wright) teaches RFID tags on animals and estimating genealogy (which mother goes with which child) based on distance similarity in the field over time.
U.S. Patent Publication 2008/0042836 (Applicant) teaches calculating a time duration by analyzing RFID time stamp data.
U.S. Patent Publication 2013/0293355 (Applicant) teaches an RFID network built into a building and tracking shopper behavior by comparing timestamps [0008] and [0120]. Additionally this art teaches a use for this system for firefighters entering a building and constantly tracking their positions by RFID to ensure everyone gets out alive [0049].
Additionally the following art teaches calculating a duration of time between two RFID time stamps: US Patent Publications: 2014/0054379 (see[0088]), 2004/0131897 (see [0008] and [0061]), 2004/0131761 (see [0057]), 20090101712 (see [0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687